Citation Nr: 1759123	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-25 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for varicose veins.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

REASONS AND BASES

By June 1995 rating decision, the Veteran's claim of service connection for varicose veins was denied.  He was notified of the decision by letter later that month.  Thereafter, nothing further regarding the claim was received until the submission of a statement from the Veteran's sister in September 2010.  No new evidence or notice of disagreement was received by VA within one year of the issuance of the June 1995 rating decision.  The Veteran did not appeal the decision and that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for varicose veins is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also September 2010 statement (the Veteran's sister revealed that the Veteran was on convalescence leave for two weeks as a result of his surgery); June 2014 substantive appeal and August 2017 Board hearing testimony (the Veteran stated that he has scars as a result of his in-service surgery).  


ORDER

New and material evidence having been received, the claim of service connection for varicose veins is reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran's STRs have unfortunately been destroyed by fire.  In such instances, VA has a heightened duty to assist.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  Given the heightened duty to assist in this case, the Board will remand for further attempts to locate service department records before deciding the claim.  In doing so, the Board recognizes the attempts so far by the RO in developing the claim.  However, more needs be done to assist the Veteran in this regard.  

As to service department records, the Board is requesting a final attempt to obtain them.  In June 1995, the Veteran was denied service connection because service treatment records (STRs) did not show evidence of his surgery, which the Veteran states occurred in September 1954.  More recently, the RO attempted to obtain records from the military hospital at which the Veteran was treated for September 1954.  August 2015 Request for Information 21-3101 (noting that Sick/Morning Reports were not available prior to 12/15/1954).  However, it appears the search for hospital records was not conducted because insufficient information was given.  A search for such records should be conducted on remand.

Additionally, the Veteran's sister in her September 2010 statement states that the Veteran was injured his left leg in 1956 while stationed at Camp Gordon, Georgia and required surgery for varicose veins as a result.  She knows this because the Veteran came home for convalescence leave for two weeks to recuperate from his surgery.  As a result of the sister's statements, the RO should attempt to locate the Veteran's military personnel records either in 1954 or 1956 to see if he was on leave at that time.  Further, the RO should also make another attempt to request hospital records from 1956.  The Board understands that these may have been destroyed by fire, but it does not appear that there are documented attempts to request personnel records which could show such leave.

Thereafter, the Veteran should be afforded a VA examination to confirm a current diagnosis of varicose veins and to obtain a nexus opinion as to whether any currently diagnosed varicose veins had their onset during or are related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran indicated that he has received treatment from VA.  Such records should be obtained on remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records.

2.  Request the Veteran's military personnel records to determine whether the Veteran had leave for around two weeks in or around September 1954 or in 1956.

3.  Request records from the base hospital at Fort Gordon (now known as Dwight D. Eisenhower Army Medical Center at Fort Gordon).

4. Thereafter, afford the Veteran a VA examination of his varicose veins by the appropriate medical examiner to determine the nature and etiology of his varicose veins.  After the examination and a review of the entire claims file, the examiner should address the following:

(A) Confirm a current diagnosis of varicose veins.

(B) Is it at least as likely as not (50 percent or great probability) that any identified varicose veins have their onset during, or are otherwise related to, service?

A complete rationale should be given for any opinion rendered.  In forming an opinion, the examiner should consider the lay statements of record and that the Veteran's STRs have been destroyed by fire (if they are not located during the remand).

5.  Finally, readjudicate the reopened claim on the merits.  If the benefit sought is not granted in full, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


